Case 19-40182-JMM        Doc 155     Filed 04/06/20 Entered 04/06/20 16:24:58           Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


 IN RE:                                                CHAPTER 13

 Robert Daniel Everett Gould, Jr.                     CASE NO. 19-40182-JMM
 Brenda Jean Gould,
                          Debtors

                          ORDER CONFIRMING CHAPTER 13 PLAN

 IT HAVING BEEN DETERMINED AFTER NOTICE AND HEARING THAT:

    1. The Chapter 13 plan docket no. 138 complies with the provisions 11 U.S.C. § 1325.

    2. Since the filing of this bankruptcy case Debtors have paid all amounts that first became
 due and payable after the filing of this bankruptcy which they were required to pay under a
 domestic support obligation as defined in 11 U.S.C. § 101(14A) required by a judicial or
 administrative order or by statute.

    IT IS HEREBY ORDERED THAT:

 The Chapter 13 Plan is confirmed and related motions are granted, incorporating the following
 modifications:
 a. Notwithstanding the language in Paragraph 8.1 that the pre-petition garnishment funds paid
 directly to Trustee may be treated as a payment towards plan payments, the pre-petition
 garnishment funds trustee received in the amount of $393.78 shall be paid into the plan in
 addition to the plan payments.
 b. Pursuant to the Order Denying Confirmation To Debtors’ Second Amended Plan And
 Sustaining Trustee’s Objections To Claims Numbers 21 & 23, Docket No. 142, Lois Rieke’s will
 not receive any funds from Trustee.
 c. Debtors’ Attorney’s fees and costs shall be allowed in the amount of $7,379.40 with the
 balance due of $6,579.40 to be paid pursuant to the terms of the plan.
 d. If Counsel for the Trustee applies for an administrative claim, any amounts approved shall,
 pursuant to §507(a)(2) and §1326(b), be paid pro rata as a class under §4.3 of the Plan.

                                      DATED: April 6, 2020



                                      ________________________
                                      JOSEPH M. MEIER
                                      CHIEF U. S. BANKRUPTCY JUDGE
Case 19-40182-JMM     Doc 155    Filed 04/06/20 Entered 04/06/20 16:24:58   Desc Main
                                Document     Page 2 of 2




 /s/_____________________________
 Kathleen McCallister, Trustee

 /s/_______________________________
 Paul Ross, Counsel for the Debtor(s)

 /s/______________________________
 Robert Daniel Everett Gould, Jr.

 /s/______________________________
 Brenda Jean Gould
